COURT OF CRIMINAL APPEALS

                MANDATE RECEIPT ACKNOWLEDGEMENT




Case Number PD-0051 -14

TAYLOR, HENRY JR.

COA No. 06-13-00078-CR     Tr. Ct. No. 40623-B

Gregg County, 124th District Court



Pursuant to Rule 51.2(a)(1) T.R.A.P, I,
hereby acknowledge receipt of the mandate [of the Court of Criminal
Appeals on          /• / A3            in the above numbered and styled case.

PLEASE RETURN UPON RECEIPT                            OCTPWED W
ATTN: ABEL ACOSTA                                         JAM 202015
                                                        Abel Acosta, Clerk